Citation Nr: 0722575	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  97-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain, for the period of time prior 
to October 28, 1998.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain, for the period of time 
subsequent to October 27, 1998.

3.  Entitlement to a disability rating in excess of 10 
percent for paroxysmal atrial fibrillation with hypertension, 
for the period of time prior to January 12, 1998, to include 
a separate rating for hypertension.

4.  Entitlement to a disability rating in excess of 10 
percent for hypertension. 

5.  Entitlement to a disability rating in excess of 10 
percent for paroxysmal atrial fibrillation. 

6.  Entitlement to a disability rating in excess of 10 
percent for migraine headaches.

7.  Entitlement to a disability rating in excess of 10 
percent for duodenitis with irritable bowel syndrome.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1974 to March 1996.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That rating decision, in part, granted 
service connection and assigned disability ratings.  The 
veteran disagreed with some of the initial disability ratings 
assigned.  The appeals for increased disability ratings for 
his lumbosacral strain and his cardiovascular disorders stem 
from this rating decision.  

The issues involving claims for increased ratings for 
headaches and irritable bowel syndrome stem from an April 
2003 rating decision.  The Board notes that rating decision 
also denied an increased rating for the veteran's cervical 
strain.  The veteran filed his Notice of Disagreement (NOD) 
in May 2003 and listed all three issues.  A Statement of the 
Case was issued in April 2004.  However, his May 2004 
substantive appeal did not indicate a desire to perfect an 
appeal with respect to the issue of an increased rating for 
cervical strain.  Although the RO has mistakenly included 
this issue on subsequent Supplemental Statements of the Case, 
the veteran has not submitted any argument with respect to 
this issue which could be viewed as a timely substantive 
appeal.  Despite the inclusion of this issue on a VA Form 119 
dated September 2006, and a VA Form 646 dated October 2006, 
an appeal with respect to this issue has not been perfected 
and it is not properly before the Board. 

In January 1998, a hearing was held before a Veterans Law 
Judge who is no longer employed by the Board.  A copy of the 
transcript of that hearing is of record.  In correspondence 
dated December 2006, the veteran indicated that he did not 
desire an additional hearing and that the appeals be 
adjudicated on the evidence of record.  

The case was previously before the Board in June 1998.  The 
issues involving rating the veteran's low back and 
cardiovascular disabilities were remanded for additional 
development including examination of the veteran.  The 
requested development has been completed, and the Board is 
cognizant that these claims have been pending for over a 
decade.  Accordingly, the Board now proceeds with its review 
of the appeal.  

The issue involving rating the veteran's service-connected 
paroxysmal atrial fibrillation subsequent to January 21, 1998 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 28, 1998, the veteran's service-
connected lumbosacral strain was manifested by:  forward 
flexion to 90 degrees; extension to 30 degrees; lateral 
flexion to 35, bilaterally; and, complaints of pain and 
discomfort.  There was no evidence of severe limitation of 
motion of the lumbar spine, ankylosis, muscle spasm, listing 
of the spine, neurologic abnormalities, or a fractured 
vertebra.

2.  The veteran's service-connected lumbosacral strain 
subsequent to October 27, 1988, is presently manifested by:  
forward flexion to 75 degrees; extension to 20 degrees; 
lateral flexion to 20 degrees, bilaterally; rotation to 30 
degrees, bilaterally; and, complaints of pain and discomfort.  
There was no evidence of severe limitation of motion of the 
lumbar spine, ankylosis, muscle spasm, listing of the spine, 
neurologic abnormalities, or a fractured vertebra.

3.  Prior to January 12, 1998, the veteran's service-
connected paroxysmal atrial fibrillation was not manifested 
by severe fibrillation or frequent attacks.  

4.  Effective from April 1, 1996, the veteran's service-
connected hypertension has been manifested by a history of 
diastolic pressure of predominantly 100 which requires 
continuous medication for control.  It is not manifested by 
systolic blood pressure of 110 or more.  

5.  The veteran's service-connected migraine headaches are 
not manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

6.  The veteran's service-connected duodenitis with irritable 
bowel syndrome is not manifested by severe symptoms with more 
or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain for the period of time prior 
to October 28, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5295 (effective prior to September 26, 2003).

2.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003); 
Diagnostic Code 5237 (effective September 26, 2003).

3.  The criteria for a disability rating in excess of 10 
percent for paroxysmal atrial fibrillation, for the period of 
time prior to January 12, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 7101, 7013 (effective prior to January 12, 
1998).

4.  The criteria for a 10 percent rating, and not in excess 
thereof, for hypertension, effective from April 1, 1996, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including §§ 4.7, 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998); Diagnostic Code 
7101(effective subsequent to January 12, 1998). 

5.  The criteria for a 30 percent rating, and not in excess 
thereof, for migraine headaches, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2006). 

6.  The criteria for a disability rating in excess of 10 
percent for duodenitis with irritable bowel syndrome, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code 7319 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran's appeal for initial 
disability ratings in excess of those assigned for his 
service-connected lumbosacral strain and cardiovascular 
disorders stem from an RO rating decision dated May 1996 
which is prior to the effective date of the VCAA.  The 
veteran's claims for service connection were substantiated by 
this rating decision which granted service connection.  The 
veteran expressed disagreement with the disability ratings 
assigned.  He was subsequently issued VCAA notice with 
respect to all his claims for increased rating which are 
presently on appeal in September 2002 and March 2006.  These 
letters were followed by readjudication of the various issues 
in a Statement of the Case dated in April 2004 and 
Supplemental Statements of the Case dated in April 2003, 
November 2004 and July 2006.

The veteran has not alleged that he has been prejudiced by 
any lack of notice of how to establish an earlier effective 
date in his case.  Further, as noted above, the veteran's 
claim was substantiated when service connection was granted.  
As a result, the section 5103(a) notice had served its 
purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; 
private medical records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for increased 
disability ratings.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeal for increased disability ratings for 
lumbosacral strain and  paroxysmal atrial fibrillation with 
hypertension is from the initial rating that granted service 
connection for these disabilities.  Thus, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999).

II.  Lumbosacral Strain

Service connection for lumbosacral strain was granted and a 
10 percent disability rating was assigned effective from 
April 1, 1996.  A 20 percent disability rating was assigned 
effective October 28, 1998.  

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran's lumbosacral strain was initially rated under 
Diagnostic Code 5295.  The Rating Schedule, prior to 
September 26, 2003, provided ratings for limitation of motion 
of the lumbar spine when limitation was slight (10 percent), 
moderate (20 percent), or severe (40 percent). 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (effective before September 26, 
2003).  For lumbosacral strain, ratings were provided when 
there was evidence of characteristic pain on motion (10 
percent), muscle spasm on extreme forward bending with loss 
of lateral spine motion, unilateral, in a standing position 
(20 percent), or listing of the whole spine to the opposite 
side with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent). 38 C.F.R. § 
4.71, Diagnostic Code 5295 (effective before September 26, 
2003).

Prior to September 26, 2003 degenerative disc disease was 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Rating Schedule, provided for a noncompensable 
rating for postoperative, cured intervertebral disc syndrome.  
A 10 percent rating was warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent rating 
contemplated moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The prior rating schedule also provided for 100 percent 
disability ratings for disabilities of the spine for:  
residuals of a fractured vertebra with spinal cord 
involvement rendering the veteran bedridden or requiring long 
leg braces; or for complete bony fixation (ankylosis) of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbosacral strain is 5237 while the new Diagnostic Code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In the present case there 
is no evidence of intervertebral disc syndrome so rating 
based upon incapacitating episodes is not appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A.  Prior to October 28, 1998

Service connection for lumbosacral strain was granted and a 
10 percent disability rating was assigned effective from 
April 1, 1996.  The veteran's September 1995 separation 
examination revealed a normal clinical evaluation of the 
veteran's spine.  However, the examining physician did note 
"back pain," in the summary of defects and diagnoses 
section.  

In July 1996, a VA examination of the veteran was conducted.  
The veteran reported having chronic low back pain.  Physical 
examination revealed a normal gait with no paraspinal muscle 
spasm or tenderness.  Range of motion testing of the lumbar 
spine was conducted and revealed:  forward flexion to 90 
degrees; extension to 30 degrees; and lateral flexion to 35 
degrees, bilaterally.  The diagnosis was "mechanical low 
back pain with full range of motion."

Despite the veteran's assertions that his service-connected 
low back disability warrants an increased disability rating 
for this period of time, the preponderance of the evidence is 
against the assignment of a disability rating in excess of 10 
percent for lumbosacral strain for the period prior to 
October 28, 1998.  The objective medical evidence reveals 
that the veteran had "mechanical low back pain with full 
range of motion."  This exactly matches the criteria for a 
10 percent disability rating for lumbosacral strain being 
evidence of characteristic pain on motion.  38 C.F.R. § 4.71, 
Diagnostic Code 5295 (effective before September 26, 2003).  
There is no evidence of any symptoms warranting the 
assignment of more than a 10 percent disability rating prior 
to October 1998.  No evidence of limitation of motion of the 
lumbar spine, ankylosis, muscle spasm, listing of the spine, 
neurologic abnormalities, or a fractured vertebra is shown.  
Accordingly, entitlement to a disability rating in excess of 
10 percent for lumbosacral strain, for the period of time 
prior to October 28, 1998, must be denied.  

B.  Subsequent to October 27, 1998

A 20 percent disability rating was assigned for the veteran's 
service-connected lumbosacral strain, effective October 28, 
1998.  VA treatment records dated in 1997 do reveal that the 
veteran sought treatment for complaints of back pain.

In October 1998, a VA examination of the veteran was 
conducted.  He reported back pain with intermittent muscle 
spasms.  Examination revealed mild thoracolumbar scoliosis 
with concavity to the right.  Range of motion testing of the 
lumbar spine revealed:  forward flexion to 70 degrees with 
pain at 60 degrees; extension to 30 degrees; lateral flexion 
to 30 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  No paraspinal muscle spasm or tenderness was 
noted.  X-ray examination was negative for any abnormalities.  

A June 1999 private hospital report reveals that the veteran 
sought treatment at an emergency room for complaints of back 
pain.  The veteran had tenderness of the lumbar spine, but a 
full range of motion.  

In October 2002, another VA examination of the veteran was 
conducted.  Again the veteran reported complaints of back 
pain with occasional spasm.  Some tenderness of the lower 
thoracic spine was noted, but there was "no palpable spasms 
of the lumbosacral spine."  Range of motion testing of the 
lumbar spine revealed:  forward flexion to 65 degrees; 
extension to 5 degrees; and, lateral flexion to 25 degrees, 
bilaterally.  The diagnosis was lumbar strain.  

In December 2004, the most recent VA examination of the 
veteran was conducted.  The veteran reported back pain with 
range of motion, but he had normal posture and gait.  Range 
of motion testing of the lumbosacral spine revealed:  forward 
flexion to 75 degrees; extension to 20 degrees; lateral 
flexion to 20, bilaterally; rotation to 30 degrees, 
bilaterally; and, complaints of pain and discomfort.  X-ray 
examination was negative for abnormalities.  There was no 
evidence of severe limitation of motion of the lumbar spine, 
ankylosis, muscle spasm, listing of the spine, neurologic 
abnormalities, or a fractured vertebra.  The examiner 
specifically noted that there were no additional limitations 
by pain, fatigue, weakness or repetitive use.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected lumbosacral strain.  When 
considered under the old rating criteria, an increased rating 
is not warranted.  Simply put, there is no evidence contained 
in the medical records of anything other than mild limitation 
of motion with pain on motion.  There is no objective 
evidence of muscle spasm, listing of the spine, loss of 
lateral motion, or abnormal mobility.  38 C.F.R. § 4.71, 
Diagnostic Code 5295 (effective before September 26, 2003).  
Nor was there more than mild limitation of motion as required 
for a higher evaluation pursuant to Diagnostic Code 5292.

When his disability is considered under the current rating 
criteria an increased rating is also not warranted.  There is 
simply no evidence contained in the medical evidence of 
record which shows that the forward flexion of the veteran's 
thoracolumbar spine is limited to 60 degrees or less.  Nor is 
there evidence that the combined range of motion of the 
thoracolumbar spine is 120 degrees or less.  There is no 
evidence of any evidence of ankylosis of the lumbar spine, 
nor is there evidence of incapacitating episodes, which would 
warrant the assignment of a disability rating in excess of 20 
percent under the current regulations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).  Accordingly, entitlement to a 
disability rating in excess of 20 percent for the veteran's 
service-connected lumbosacral strain must be denied.  

III.  Cardiovascular Disabilities

A.  Paroxysmal Atrial Fibrillation Prior to 1998

The veteran was originally granted service connection for 
paroxysmal atrial fibrillation and hypertension at a 10 
percent disability rating effective April 1, 1996.  He 
disagreed with the initial disability rating assigned and his 
claim for an increased initial disability rating has been 
pending since that time.  

The VA Rating Schedule addressing the cardiovascular system 
including the rating criteria for evaluating cardiovascular 
diseases was amended effective January 12, 1998. See 62 Fed. 
Reg. 65207 - 65224 (December 11, 1997).  The veteran's 
paroxysmal atrial fibrillation and hypertension was rated 
under Diagnostic Codes 7011 and 7101.  Diagnostic Code 7011 
was for paroxysmal auricular fibrillation and instructed to 
rate as paroxysmal tachycardia under Diagnostic Code 7013.  A 
10 percent rating contemplated infrequent attacks, while a 30 
percent rating contemplated severe frequent attacks.  38 
C.F.R. § 4.104, Diagnostic Codes 7011, 7013 (effective prior 
to January 12, 1998).  

The Board has determined that a remand is required to obtain 
additional evidence related to rating the veteran's service-
connected paroxysmal atrial fibrillation for the period of 
time subsequent to January 12, 1998, when the current rating 
schedule became effective.  Also, the Board is addressing the 
veteran's claim with respect to hypertension separately 
below.  Accordingly, only the issue of entitlement to a 
disability rating in excess of 10 percent for paroxysmal 
atrial fibrillation for the period of time prior to January 
12, 1998, is addressed at present.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected paroxysmal atrial fibrillation 
for the period of time prior to January 12, 1998.  The 
veteran's 1995 separation examination noted the existence of 
the disability.  A 1997 VA treatment problem list indicates a 
history of paroxysmal atrial fibrillation.  For the period of 
time in question from the effective date of service 
connection on April 1, 1996 to the effective date of the new 
cardiovascular rating criteria on January 12, 1998 there is 
no medical evidence showing treatment for, or active symptoms 
of, paroxysmal atrial fibrillation.  The medical evidence of 
this period of time only notes the condition by history, not 
by active symptoms.  Severe and frequent attacks are not 
shown during this period of time.  Accordingly, entitlement 
to a disability rating in excess of 10 percent for paroxysmal 
atrial fibrillation for the period of time prior to January 
12, 1998, must be denied.  

B.  Hypertension

As noted above, the VA Rating Schedule addressing the 
cardiovascular system including the rating criteria for 
evaluating cardiovascular diseases was amended effective 
January 12, 1998. See 62 Fed. Reg. 65207 - 65224 (December 
11, 1997).  Hypertension is rated under Diagnostic Code 7101.  
Under the old rating criteria a 60 percent rating 
contemplated hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 130 or more with severe symptoms.  A 40 percent 
rating contemplated diastolic pressure predominantly 120 or 
more and moderately severe symptoms.  A 20 percent rating 
contemplated diastolic pressure predominantly 110 or more 
with definite symptoms.  Finally, a 10 percent rating was 
assigned for diastolic pressure predominantly 100 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101  (effective prior to 
January 12, 1998).  For the 40 percent and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (effective prior to January 12, 
1998).  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 2 (effective prior to January 12, 1998).

The current rating criteria for hypertension is very similar 
to the old rating criteria.  Under Diagnostic Code 7101, for 
hypertension, a 10 percent rating is warranted for diastolic 
pressure of predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent rating is also the 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  A 
40 percent rating contemplates diastolic pressure that is 
predominantly 120 or more.  The maximum 60 percent rating is 
assigned where the diastolic pressure is predominantly 130 or 
more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006) 
(effective prior to January 12, 1998). 

The veteran's service medical records reveal that he was 
treated for hypertension during service, although medication 
was stopped prior to his separation from service.  Private 
hospital records dated in July 1999 reveal that the veteran 
had blood pressure of 130/90.  A diagnosis of hypertension 
under adequate control on medical therapy was made.  The 
October 2002 VA examination report contains blood pressure 
readings of 145/90, 140/90 and 140/90.  The examining 
physician noted a 20 history of hypertension.  

A December 2004 VA examination report indicated a diagnosis 
of a history of hypertension with normal readings.  The noted 
blood pressure readings on the examination report were:  
127/83, 128/84, 128/83.  

The Board has reviewed all of the medical evidence of record.  
There is simply no medical evidence showing that the veteran 
has, or has ever had, diastolic blood pressure of 
predominantly 110 or more, or systolic blood pressure of 
predominantly 200 or more to warrant the assignment of a 
disability rating in excess of 10 percent under either set of 
rating criteria.  Accordingly entitlement to a disability 
rating in excess of 10 percent for hypertension is denied.

In reviewing all of the medical evidence of record, the Board 
finds that the separate 10 percent disability rating for 
hypertension should have been assigned effective April 1, 
1996, the date of original service connection.  The totality 
of the evidence shows that the veteran had a history of 
hypertension which required medication to control.  While 
specific medication for hypertension has not always been 
evident, it is clear the veteran's paroxysmal atrial 
fibrillation was treated with beta blockers, which could also 
have been helping to control his hypertension.  Accordingly, 
a 10 percent rating, and not in excess thereof, is granted 
for the veteran's hypertension effective April 1, 1996.

IV.  Migraine Headaches

Service connection is in effect for migraine headaches at a 
10 percent disability rating.  Migraine headaches are 
evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this Diagnostic Code, a noncompensable (zero 
percent) disability rating is assigned for less frequent 
attacks than for a 10 percent rating.  A 10 percent 
disability rating contemplates characteristic prostrating 
attacks, averaging one in 2 months over the last several 
months.  A 30 percent disability rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent rating is assigned for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).  

The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  By way of reference, the Board notes 
that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

The veteran is service-connected for migraines.  The medical 
evidence of record shows that he has been prescribed various 
different prescription medications for treatment of his 
migraine headaches over the years.  There are no records 
showing hospital admission for his migraines as the veteran 
indicates that he treats his attacks at home with the 
prescribed medications.  Accordingly, the rating of the 
veteran's headaches comes down to the frequency of headaches 
which he reports.  On a VA Form 9 dated May 2004 the veteran 
reported that he had prostrating attacks "occurring almost 
on a daily basis during the past year.  Over the last few 
years, I have been treated with different types of medication 
with little or no results which has caused me to lose even 
more time from work."

In December 2004, the most recent VA examination of the 
veteran was conducted.  The veteran reported at this time 
that he had mild headaches all his life and that he "gets a 
more severe headache about once a week, lasting a few hours, 
and associated with photophobia but not other visual 
disturbances and no nausea or vomiting."  

Based on the frequency of migraine headaches reported by the 
veteran and the supporting evidence showing prescription 
medication being used for treatment, an increased rating of 
30 percent is granted for the veteran's service-connected 
migraine headaches.  However, the preponderance of the 
evidence is against the assignment of a 50 percent disability 
rating for the veteran's migraine headaches.  Although, he 
reports frequent attacks, there is no evidence showing his 
migraines are productive of severe economic inadaptability.  
Specifically, the evidence of record reveals that the veteran 
is fully employed as a campus police officer, and there is no 
evidence showing that his migraines have resulted in severe 
economic impairment.  Accordingly, a disability rating in 
excess of 30 percent is denied.  

V.  Duodenitis with Irritable Bowel Syndrome.

Service connection for duodenitis with irritable bowel 
syndrome is in effect at a 10 percent disability rating under 
Diagnostic Code 7319 which contemplates irritable colon 
syndrome.  Under Diagnostic Code 7319, a non-compensable 
rating is assigned for mild symptoms with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating contemplates moderate symptoms 
with frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is the maximum rating 
assignable under this Diagnostic Code and is warranted for 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).

As with the veteran's migraine headaches above, much of the 
rating of the veteran's duodenitis with irritable bowel 
syndrome is based upon the frequency of his reporting of 
symptoms.  On the VA Form 9 dated May 2004, the veteran 
reported he warranted more than a 10 percent rating "because 
of the frequency of bowel disturbance with abdominal pain, 
alternating diarrhea and constipation.  I have also noticed a 
change in the regularity and frequency of bowel movements."  

A May 2004 VA treatment record reveals that the veteran had 
complaints of abdominal pain for months with alternating 
constipation and diarrhea for that period of time.  In June 
2004 computed tomography (CT) testing of the veteran's 
abdomen revealed findings suggestive of inflammatory disease.  

In December 2004 the most recent VA examination of the 
veteran was conducted.  He reported symptoms of abdominal 
pain which were relieved by prescription medication.  He also 
reported have a bowel movement on the average daily and never 
having constipation.  He did report bouts of diarrhea once or 
twice a week numbering approximately three bowel movements a 
day.  

Private medical treatment records dated in July and October 
2006 reveal that the veteran had complaints of cramping and 
abdominal pain which was relived with bowel movements and 
medication.  The diagnosis was irritable bowel syndrome.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service connection duodenitis with irritable bowel 
syndrome.  The evidence of record does show that the veteran 
has received treatment for the disorder with episodic 
exacerbations of his symptoms often lasting several months.  
However, the evidence does not show severe symptoms with the 
almost constant abdominal distress contemplated by the 30 
percent rating criteria.  Accordingly, an increased rating is 
denied.  

VI.  Conclusion

Finally, in reaching the above decisions the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the assignment of 
disability ratings in excess of those assigned above, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for lumbosacral 
strain for the period of time prior to October 28, 1998, is 
denied.  

A disability rating in excess of 20 percent for lumbosacral 
strain, is denied.  

A disability rating in excess of 10 percent for paroxysmal 
atrial fibrillation, for the period of time prior to January 
12, 1998, is denied.

A disability rating of 10 percent, and not in excess thereof, 
is granted for hypertension effective April 1, 1996, subject 
to the law and regulations governing the payment of monetary 
awards; a disability rating in excess of 10 percent for 
hypertension is denied.  

A disability rating of 30 percent, and not in excess thereof, 
is granted for migraine headaches, subject to the law and 
regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for duodenitis 
with irritable bowel syndrome is denied. 


REMAND

The one issue requiring remand is for entitlement to a 
disability rating in excess of 10 percent for paroxysmal 
atrial fibrillation for the period of time subsequent to 
January 11, 1998.  

As noted in the decision above, the VA Rating Schedule 
addressing the cardiovascular system including the rating 
criteria for evaluating cardiovascular diseases was amended 
effective January 12, 1998. See 62 Fed. Reg. 65207 - 65224 
(December 11, 1997).  The rating criteria have been 
reorganized and the criteria changed significantly.  The 
veteran is service-connected for paroxysmal atrial 
fibrillation.  The veteran's disability could possibly be 
rated for either supraventricular arrhythmias under 
Diagnostic Code 7010, or for sustained ventricular 
arrhythmias under Diagnostic Code 7011.  However, a physician 
has not identified which diagnosis most nearly represents the 
veteran's disability.  Moreover, if Diagnostic Code 7011 is 
the appropriate Diagnostic Code, then additional metabolic 
equivalent testing (MET) must be conducted.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from June 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical treatment records 
pertaining to the veteran that are dated 
from June 2006.  Also attempt to obtain 
any additional evidence that is identified 
by the veteran as potentially relevant 
during the course of this remand, provided 
that necessary authorization(s) is 
provided.

2.  Schedule the veteran for a 
cardiovascular examination  The report of 
examination should include a detailed 
account of all manifestations of the 
service-connected paroxysmal atrial 
fibrillation found to be present.  The 
examining physician should indicate if the 
disorder is a supraventricular arrhythmia 
as contemplated by Diagnostic Code 7010, 
or a sustained ventricular arrhythmia as 
contemplated by Diagnostic Code 7011.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  If the veteran's disability is a 
sustained ventricular arrhythmia, then the 
necessary MET testing should be 
accomplished.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate 
the veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by VA.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


